Citation Nr: 0801641	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
cervical spine disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Anchorage, 
Alaska Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's ratings of 10 
percent for cervical spine disorder and 10 percent for right 
shoulder disorder.  Upon review by a Decision Review Officer 
(DRO), the veteran's rating for cervical spine disorder was 
increased to 30 percent in February 2007.  The veteran has 
continued her appeal for both issues.  

The case was remanded for additional development in 
August 2006.  Among the reasons the matter was remanded was 
to afford the veteran a Board hearing.  In November 2006, the 
veteran withdrew her request for a hearing 

In October 2006, the veteran permanently moved from Alaska to 
Virginia, and her file was transferred from the Anchorage, 
Alaska RO to the Roanoke, Virginia RO.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected cervical spine disorder 
is presently manifested by no more than moderate to severe 
limitation of cervical spine motion without evidence of 
ankylosis.

3.  The veteran's service-connected right shoulder disorder 
is presently manifested by no more than active and passive 
flexion to 180 degrees, extension to 50 degrees, internal and 
external rotation to 90 degrees, abduction to 180 degrees and 
adduction to 50 degrees.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
cervical spine disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5287, 5290 (before September 26, 2003) and 5237 (after 
September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for 
right shoulder disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5201(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2002.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing her increased rating claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate her claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in 
September 2006.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

In specific regard to the issues on appeal, the Board has 
considered the application of the following regulation : 



500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a (2007).

Cervical Spine Disorder

During the pendency of veteran's claim, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  


5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

In this case, the record shows the veteran's service-
connected cervical spine disorder is presently assigned a 
30 percent rating under Diagnostic Code 5237.  The Board 
notes that an evaluation under the criteria of Diagnostic 
Code 5290 and the renumbered Diagnostic Code 5237 is equally 
appropriate based upon the present evidence.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

VA and private medical records from 1994 through 2007 reveal 
ongoing treatment for neck pain.  During the summer of 2004, 
the veteran regularly received treatment from a private 
chiropractor who noted that she had a decreased range of 
motion in her cervical spine.  The veteran also underwent 
physical therapy regimens through the VA in 2005 and 2007.

On VA examination in November 2002, the veteran stated that 
she had pain that started in her neck and radiated around the 
side of her head.  She rated her pain as variable between 
zero and nine on a 1 (low) to 10 (high) pain scale.  The 
examiner noted a small area of tenderness at the C6-C7 area.  
Rotation to the left was to 55 degrees.  Rotation to the 
right was to 35 degrees and resulted in shooting pain going 
up the back of her head.  Cervical flexion was to 50 degrees.  
Extension was to 35 degrees.  Lateral flexion to the left was 
to 25 degrees, and to the right was to 25 degrees.  A 
diagnosis of some decreased range of motion due to 
degenerative changes was noted.

The veteran stated in May 2004 that sudden movements caused 
her to have extreme pain and headaches.  She said that it was 
difficult for her to hold her head up for long periods of 
time, and any pressure put on her neck caused her to have 
severe headaches.  She reported that with her decreased 
mobility, it was more difficult for her to do her job as a 
physical education teacher, and she said that she previously 
had to take time off from work due to her pain.

A VA X-ray report from November 2003 indicated that the C5-6 
disc space was narrowed.  The radiologist opined that the 
veteran had intervertebral osteochondrosis with findings 
suggestive of degenerative changes of the intervertebral disc 
at the C5-6 level.  He also noted arthrosis of the 
uncovertebral joints at the C5-6 level and mild arthrosis of 
the articulation of the odontoid with the anterior arch of 
C1.  A VA X-ray report from June 2005 revealed degenerative 
disc disease at C5-6.  A private magnetic resonance imaging 
(MRI) report from August 2005 showed multilevel mild 
spondylosis, most pronounced at the C4-5 and C5-6 levels 
without spinal canal narrowing.

On VA examination in December 2006, the examiner noted 
cervical flexion to 30 degrees.  Extension was to 30 degrees.  
Right lateral bending was to 30 degrees, and left lateral 
bending was to 30 degrees.  Left and right lateral rotation 
was to 60 degrees.  Pain was noted throughout all ranges of 
motion.  It was noted that repetitive motion caused no change 
in pain, fatigue, weakness, lack of endurance or 
incoordination.  An MRI demonstrated no evidence of disc 
herniation but slight annular bulging of C4-5 and C5-6.  X-
rays revealed arthrosis as well as degenerative joint disease 
at the C5-6 level.

The veteran reported experiencing flare-ups.  The examiner 
opined that pain could significantly limit the veteran's 
functional abilities during flare-ups.  It was observed that 
there was no ankylosis specific to the cervical strain.  
However, the examiner opined that the veteran experienced 
moderate to severe symptoms, especially during a flare when 
they were severe.  It was noted that the finding of moderate 
to severe symptoms was in keeping with the MRI and X-ray 
findings.

Under the rating criteria effective after September 26, 2003, 
an evaluation in excess of 30 percent for cervical spine 
disorder is not warranted.  There is no evidence of 
unfavorable ankylosis of the entire cervical spine, and there 
also is no evidence of physician-prescribed bed rest due to 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5237, 5243 (2007).

Under the rating criteria effective before September 26, 
2003, an evaluation in excess of 30 percent for cervical 
spine disorder is not warranted.  The December 2006 VA 
examiner described the veteran's symptoms as severe during 
flare-ups.  Severe symptoms entitle the veteran to no more 
than a 30 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (prior to September 26, 2003).  The 
Board notes that 30 percent is the maximum schedular 
evaluation available under Diagnostic Code 5292.  Also, there 
is no evidence of physician-prescribed bed rest due to 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (Effective September 23, 2002).

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board recognizes the veteran's 
statements concerning how her pain limits her daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  The preponderance of the evidence is against the 
claim.

Right Shoulder Disorder


520
0
Scapulohumeral articulation, ankylosis of:
Rating


Major
Minor

NOTE:  The scapula and humerus move as one piece



Unfavorable, abduction limited to 25  from side
50
40

Intermediate between favorable and unfavorable 
40
30

Favorable, abduction to 60 , can reach mouth and 
head
30
20

520
1
Arm, limitation of motion of:
Rating


Major
Minor

To 25  from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20

520
2
Humerus, other impairment of:
Rating


Major
Minor

Loss of head of (flail shoulder)
80
70

Nonunion of (false flail joint)
60
50

Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint:




With frequent episodes and guarding of all 
arm movements
30
20


With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:




Marked deformity
30
20


Moderate deformity
20
20

520
3
Clavicle or scapula, impairment of:
Rating


Major
Minor

Dislocation of
20
20

Non-union of:




With loose movement
20
20


Without loose movement
10
10

Malunion of
10
10

Or rate on impairment of function of contiguous 
joint.


38 C.F.R. § 4.71a (2007).

   
38 C.F.R. § 4.71, Plate I (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for the veteran's right 
shoulder disability is not warranted.  The Board notes that 
an evaluation in excess of 10 percent for the veteran's right 
shoulder disability would require ankylosis of the 
scapulohumeral articulation, limitation of motion of the arm 
at the shoulder level, recurrent dislocation of the humerus, 
malunion of the humerus with a moderate deformity, or 
dislocation of the clavicle.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5203 (2007).

The Board observes that in a November 2002 VA examination, 
the veteran complained of pain with shoulder movement.  The 
examiner noted crepitus with the range of motion and pain to 
palpation in the area of the subclavicular area and to the 
acromioclavicular joint.  He listed a diagnosis of right 
shoulder ligamentous injury with mild arthritic changes.

In the December 2006 VA examination, the veteran experienced 
pain throughout all ranges of motion.  The veteran's range of 
motion of the right shoulder in flexion was to 180 degrees.  
Extension was to 50 degrees.  Internal and external rotation 
was to 90 degrees.  Abduction was to 180 degrees.  Adduction 
was to 50 degrees.  Therefore, the veteran's limitation of 
motion of the arm was not limited at the shoulder level at 
her examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2007).  In addition, as the veteran had motion in the right 
shoulder, her shoulder was not ankylosed.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2007).  Further, the medical records do 
not show that the veteran had any impairment of the humerus 
that resulted in a malunion of the humerus or recurrent 
dislocation at the scapulohumeral joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2007).  The medical records also do not 
show that the veteran had any dislocation, nonunion of, or 
malunion of the clavicle or scapula.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2007).  A VA radiology report from 
December 2006 demonstrated satisfactory alignment of bony 
texture without cortical erosion or bone destruction or 
fracture or dislocation or soft tissue abnormality.  The 
examiner stated that the veteran had a normal right shoulder.  
The X-ray did not show arthritis in the right shoulder.  
38 C.F.R.  § 4.71a, Diagnostic Code 5003 (2007).  Therefore, 
an evaluation in excess of 10 percent for the veteran's right 
shoulder disability is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board recognizes the veteran's 
statements concerning how her pain limits her daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to a rating in excess of 30 percent for a 
cervical spine disorder is denied.

Entitlement to a rating in excess of 10 percent for a right 
shoulder disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


